
	
		I
		111th CONGRESS
		2d Session
		H. R. 5745
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Lewis of
			 California (for himself, Mr. Young of
			 Florida, Mr. Rogers of
			 Kentucky, Mr. Wolf,
			 Mr. Kingston,
			 Mr. Frelinghuysen,
			 Mr. Latham,
			 Mr. Aderholt,
			 Mrs. Emerson,
			 Ms. Granger,
			 Mr. Simpson,
			 Mr. Culberson,
			 Mr. Kirk, Mr. Crenshaw, Mr.
			 Carter, Mr. Alexander,
			 Mr. Calvert,
			 Mr. Bonner,
			 Mr. Cole, Mr. Wamp, Mr.
			 Rehberg, and Mr.
			 LaTourette) introduced the following bill; which was referred to
			 the Committee on
			 Appropriations, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		Making supplemental appropriations for the fiscal year
		  ending September 30, 2010, and for other purposes.
	
	
		That
		the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the fiscal
			 year ending September 30, 2010, and for other purposes, namely:
		I
			1
				DEPARTMENT OF
		  AGRICULTURE
				Farm Service
		  Agency
				Agricultural credit insurance
		  fund program accountFor an
		  additional amount for gross obligations for the principal amount of direct and
		  guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941
		  et seq.) loans, to be available from funds in the Agricultural Credit Insurance
		  Fund, as follows: guaranteed farm ownership loans, $300,000,000; operating
		  loans, $650,000,000, of which $250,000,000 shall be for unsubsidized guaranteed
		  loans, $50,000,000 shall be for subsidized guaranteed loans, and $350,000,000
		  shall be for direct loans.For
		  an additional amount for the cost of direct and guaranteed loans, including the
		  cost of modifying loans as defined in section 502 of the Congressional Budget
		  Act of 1974, as follows: guaranteed farm ownership loans, $1,110,000; operating
		  loans, $29,470,000, of which $5,850,000 shall be for unsubsidized guaranteed
		  loans, $7,030,000 shall be for subsidized guaranteed loans, and $16,590,000
		  shall be for direct loans.For
		  an additional amount for administrative expenses necessary to carry out the
		  direct and guaranteed loan programs, $1,000,000.
				Emergency Forest Restoration
		  ProgramFor implementation of
		  the emergency forest restoration program established under section 407 of the
		  Agricultural Credit Act of 1978 (16 U.S.C. 2206) for expenses resulting from
		  natural disasters that occurred on or after January 1, 2010, and for other
		  purposes, $18,000,000, to remain available until expended: 
		  Provided, That the program: (1)
		  shall be carried out without regard to chapter 35 of title 44, United States
		  Code (commonly known as the Paperwork Reduction Act) and the
		  Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36
		  Fed. Reg. 13804), relating to notices of proposed rulemaking and public
		  participation in rulemaking; and (2) with rules issued without a prior
		  opportunity for notice and comment except, as determined to be appropriate by
		  the Farm Service Agency, rules may be promulgated by an interim rule effective
		  on publication with an opportunity for notice and comment: 
		  Provided further, That in carrying
		  out this program, the Secretary shall use the authority provided under section
		  808(2) of title 5, United States Code: 
		  Provided further, That to reduce
		  Federal costs in administering this heading, the emergency forest restoration
		  program shall be considered to have met the requirements of the National
		  Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for activities
		  similar in nature and quantity to those of the emergency conservation program
		  established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C.
		  2201 et seq.).
				Foreign Agricultural
		  Service
				Food for
		  Peace Title II Grants
				For an additional amount for Food for
		  Peace Title II Grants for emergency relief and rehabilitation, and
		  other expenses related to Haiti following the earthquake of January 12, 2010,
		  and for other disaster-response activities relating to the earthquake,
		  $150,000,000, to remain available until
		  expended.
				GENERAL
		  PROVISIONS—THIS CHAPTER
				101.None of the funds appropriated or made
			 available by this or any other Act shall be used to pay the salaries and
			 expenses of personnel to carry out a biomass crop assistance program as
			 authorized by section 9011 of Public Law 107–171 in excess of $552,000,000 in
			 fiscal year 2010 or $432,000,000 in fiscal year 2011: 
			 Provided, That section 3002 shall
			 not apply to the amount under this section.
				102.(a)Section 502(h)(8) of the Housing Act of
			 1949 (42 U.S.C. 1472(h)(8)) is amended to read as follows:
						
							(8)FeesNotwithstanding paragraph (14)(D), with
				respect to a guaranteed loan issued or modified under this subsection, the
				Secretary may collect from the lender—
								(A)at the time of issuance of the guarantee or
				modification, a fee not to exceed 3.5 percent of the principal obligation of
				the loan; and
								(B)an annual fee not to exceed 0.5 percent of
				the outstanding principal balance of the loan for the life of the
				loan.
								.
					(b)Section 739 of the
			 Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriation Act, 2001 (H.R. 5426 as enacted by Public Law 106–387,
			 115 Stat. 1549A–34) is repealed.
					(c)For gross
			 obligations for the principal amount of guaranteed loans as authorized by title
			 V of the Housing Act of 1949, to be available from funds in the rural housing
			 insurance fund, an additional amount shall be for section 502 unsubsidized
			 guaranteed loans sufficient to meet the remaining fiscal year 2010 demand,
			 provided that existing program underwriting standards are maintained, and
			 provided further that the Secretary may waive fees described herein for very
			 low- and low-income borrowers, not to exceed $697,000,000 in loan
			 guarantees.
					2
				DEPARTMENT OF
		  COMMERCE
				National Telecommunications and
		  Information Administration
				(Rescission)Of the funds made available under the
		  heading National Telecommunications and Information
		  Administration for Digital-to-Analog Converter Box Program in prior
		  years, $111,500,000 are rescinded.
				Economic development
		  administration
				ECONOMIC
		  DEVELOPMENT ASSISTANCE PROGRAMSPursuant to section 703 of the Public Works
		  and Economic Development Act (42 U.S.C. 3233), for an additional amount for
		  ‘‘Economic Development Assistance Programs’’, for necessary expenses related to
		  disaster relief, long-term recovery, and restoration of infrastructure in
		  States that experienced damage due to severe storms and flooding during March
		  2010 through May 2010 for which the President declared a major disaster
		  covering an entire State or States with more than 20 counties declared major
		  disasters under title IV of the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act of 1974, $49,000,000, to remain available until
		  expended.
				National oceanic and atmospheric
		  administration
				OPERATIONS, RESEARCH, AND
		  FACILITIESFor an additional
		  amount for Operations, Research, and Facilities, $5,000,000, for
		  necessary expenses related to commercial fishery failures as determined by the
		  Secretary of Commerce in January 2010.
				NATIONAL
		  AERONAUTICS AND SPACE ADMINISTRATION
				ExplorationThe matter contained in title III of
		  division B of Public Law 111–117 regarding National Aeronautics and
		  Space Administration Exploration is amended by inserting at the end of
		  the last proviso : 
		  Provided further, That
		  notwithstanding any other provision of law or regulation, funds made available
		  for Constellation in fiscal year 2010 for National Aeronautics and Space
		  Administration Exploration and from previous appropriations for
		  National Aeronautics and Space Administration Exploration shall
		  be available to fund continued performance of Constellation contracts, and
		  performance of such Constellation contracts may not be terminated for
		  convenience by the National Aeronautics and Space Administration in fiscal year
		  2010.
				3
				DEPARTMENT OF
		  DEFENSE—MILITARY
				MILITARY
		  PERSONNEL
				Military personnel, army
		  For an additional amount for
		  Military Personnel, Army,
		  $1,429,809,000.
				Military personnel,
		  navyFor an additional amount
		  for Military Personnel, Navy,
		  $40,478,000.
				Military personnel, marine
		  corpsFor an additional amount
		  for Military Personnel, Marine Corps,
		  $145,499,000.
				Military personnel, air
		  forceFor an additional amount
		  for Military Personnel, Air Force,
		  $94,068,000.
				Reserve personnel,
		  armyFor an additional amount
		  for Reserve Personnel, Army,
		  $5,722,000.
				Reserve personnel,
		  navyFor an additional amount
		  for Reserve Personnel, Navy,
		  $2,637,000.
				Reserve personnel, marine
		  corpsFor an additional amount
		  for Reserve Personnel, Marine Corps,
		  $34,758,000.
				Reserve personnel, air
		  forceFor an additional amount
		  for Reserve Personnel, Air Force,
		  $1,292,000.
				National guard personnel,
		  armyFor an additional amount
		  for National Guard Personnel, Army,
		  $33,184,000.
				OPERATION
		  AND MAINTENANCE
				Operation and Maintenance,
		  ArmyFor an additional amount
		  for Operation and Maintenance, Army, $11,719,927,000, of which
		  $218,300,000 shall be available to restore amounts transferred from this
		  account to Overseas Humanitarian, Disaster, and Civic Aid for
		  emergency relief activities related to Haiti following the earthquake of
		  January 12, 2010, and for other disaster-response activities relating to the
		  earthquake.
				Operation and maintenance,
		  NavyFor an additional amount
		  for Operation and Maintenance, Navy, $2,735,194,000, of which
		  $187,600,000 shall be available to restore amounts transferred from this
		  account to Overseas Humanitarian, Disaster, and Civic Aid for
		  emergency relief activities related to Haiti following the earthquake of
		  January 12, 2010, and for other disaster-response activities relating to the
		  earthquake.
				Operation and maintenance,
		  Marine CorpsFor an additional
		  amount for Operation and Maintenance, Marine Corps,
		  $829,326,000, of which $30,700,000 shall be available to restore amounts
		  transferred from this account to Overseas Humanitarian, Disaster, and
		  Civic Aid for emergency relief activities related to Haiti following
		  the earthquake of January 12, 2010, and for other disaster-response activities
		  relating to the earthquake.
				Operation and maintenance, Air
		  ForceFor an additional amount
		  for Operation and Maintenance, Air Force, $3,835,095,000, of
		  which $218,400,000 shall be available to restore amounts transferred from this
		  account to Overseas Humanitarian, Disaster, and Civic Aid for
		  emergency relief activities related to Haiti following the earthquake of
		  January 12, 2010, and for other disaster-response activities relating to the
		  earthquake.
				Operation and Maintenance,
		  Defense-Wide
				(INCLUDING
		  TRANSFER OF FUNDS)For an
		  additional amount for Operation and Maintenance, Defense-Wide,
		  $1,236,727,000: 
		  Provided, That up to $50,000,000,
		  to remain available until expended, shall be available for transfer to the Port
		  of Guam Improvement Enterprise Fund established by section 3512 of the Duncan
		  Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
		  110–417): 
		  Provided further, That funds
		  transferred under the previous proviso shall be merged with and available for
		  obligation for the same time period and for the same purposes as the
		  appropriation to which transferred: 
		  Provided further, That these funds
		  may be transferred by the Secretary of Defense only if he determines such
		  amounts are required to improve facilities, relieve port congestion, and
		  provide greater access to port facilities: 
		  Provided further, That any amounts
		  transferred pursuant to the previous three provisos shall be available to the
		  Secretary of Transportation, acting through the Administrator of the Maritime
		  Administration, to carry out under the Port of Guam Improvement Enterprise
		  Program planning, design, and construction of projects for the Port of Guam to
		  improve facilities, relieve port congestion, and provide greater access to port
		  facilities: 
		  Provided further, That the transfer
		  authority in this section is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That the
		  Secretary shall, not fewer than five days prior to making transfers under this
		  authority, notify the congressional defense committees in writing of the
		  details of any such transfer.
				Operation and maintenance, army
		  reserveFor an additional
		  amount for Operation and Maintenance, Army Reserve,
		  $41,006,000.
				Operation and maintenance, navy
		  reserveFor an additional
		  amount for Operation and Maintenance, Navy Reserve,
		  $75,878,000.
				Operation and maintenance,
		  marine corps reserveFor an
		  additional amount for Operation and Maintenance, Marine Corps
		  Reserve, $857,000.
				Operation and maintenance, air
		  force reserveFor an
		  additional amount for Operation and Maintenance, Air Force
		  Reserve, $124,039,000.
				Operation and maintenance, army
		  national guardFor an
		  additional amount for Operation and Maintenance, Army National
		  Guard, $180,960,000.
				Operation and maintenance, air
		  national guardFor an
		  additional amount for Operation and Maintenance, Air National
		  Guard, $203,287,000.
				Afghanistan Security Forces
		  FundFor an additional amount
		  for Afghanistan Security Forces Fund, $2,604,000,000, to remain
		  available until September 30, 2011: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, Combined Security Transition
		  Command—Afghanistan, or the Secretary's designee, to provide assistance, with
		  the concurrence of the Secretary of State, to the security forces of
		  Afghanistan, including the provision of equipment, supplies, services,
		  training, facility and infrastructure repair, renovation, and construction, and
		  funding: 
		  Provided further, That the
		  authority to provide assistance under this heading is in addition to any other
		  authority to provide assistance to foreign nations: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund,
		  to remain available until expended, and used for such purposes: 
		  Provided further, That the
		  Secretary shall notify the congressional defense committees in writing upon the
		  receipt and upon the transfer of any contribution, delineating the sources and
		  amounts of the funds received and the specific use of such contributions: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 15 days prior to making transfers
		  from this appropriation account, notify the congressional defense committees in
		  writing of the details of any such
		  transfer.
				Iraq Security Forces
		  FundFor the Iraq
		  Security Forces Fund, $1,000,000,000, to remain available until
		  September 30, 2011: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, United States Forces—Iraq, or
		  the Secretary's designee, to provide assistance, with the concurrence of the
		  Secretary of State, to the security forces of Iraq, including the provision of
		  equipment, supplies, services, training, facility and infrastructure repair,
		  and renovation: 
		  Provided further, That the
		  authority to provide assistance under this heading is in addition to any other
		  authority to provide assistance to foreign nations: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund,
		  to remain available until expended, and used for such purposes: 
		  Provided further, That the
		  Secretary shall notify the congressional defense committees in writing upon the
		  receipt and upon the transfer of any contribution, delineating the sources and
		  amounts of the funds received and the specific use of such contributions: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 15 days prior to making transfers
		  from this appropriation account, notify the congressional defense committees in
		  writing of the details of any such
		  transfer.
				PROCUREMENT
				Aircraft procurement,
		  armyFor an additional amount
		  for Aircraft Procurement, Army, $219,470,000, to remain
		  available until September 30, 2012.
				Procurement of weapons and
		  tracked combat vehicles, armyFor an additional amount for
		  Procurement of Weapons and Tracked Combat Vehicles, Army,
		  $3,000,000, to remain available until September 30,
		  2012.
				Procurement of ammunition,
		  armyFor an additional amount
		  for Procurement of Ammunition, Army, $17,055,000, to remain
		  available until September 30, 2012.
				Other procurement,
		  armyFor an additional amount
		  for Other Procurement, Army, $2,065,006,000, to remain available
		  until September 30, 2012.
				Aircraft procurement,
		  navyFor an additional amount
		  for Aircraft Procurement, Navy, $296,000,000, to remain
		  available until September 30, 2012.
				Other procurement,
		  navyFor an additional amount
		  for Other Procurement, Navy, $31,576,000, to remain available
		  until September 30, 2012.
				Procurement, marine
		  corpsFor an additional amount
		  for Procurement, Marine Corps, $162,927,000, to remain available
		  until September 30, 2012.
				Aircraft procurement, air
		  forceFor an additional amount
		  for Aircraft Procurement, Air Force, $174,766,000, to remain
		  available until September 30, 2012.
				Other procurement, air
		  forceFor an additional amount
		  for Other Procurement, Air Force, $672,741,000, to remain
		  available until September 30, 2012.
				Procurement,
		  Defense-WideFor an additional
		  amount for Procurement, Defense-Wide, $189,276,000, to remain
		  available until September 30, 2012.
				Mine resistant ambush protected
		  vehicle fund
				(INCLUDING
		  TRANSFER OF FUNDS)For an
		  additional amount for the Mine Resistant Ambush Protected Vehicle
		  Fund, $1,123,000,000, to remain available until September 30, 2011: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, to procure, sustain, transport, and field Mine Resistant Ambush Protected
		  vehicles: 
		  Provided further, That the
		  Secretary shall transfer such funds only to appropriations for operations and
		  maintenance; procurement; research, development, test and evaluation; and
		  defense working capital funds to accomplish the purpose provided herein: 
		  Provided further, That the funds
		  transferred shall be merged with and available for the same purposes and the
		  same time period as the appropriation to which they are transferred: 
		  Provided further, That this
		  transfer authority is in addition to any other transfer authority available to
		  the Department of Defense: 
		  Provided further, That the
		  Secretary shall, not fewer than 10 days prior to making transfers from this
		  appropriation, notify the congressional defense committees in writing of the
		  details of any such transfer.
				RESEARCH,
		  DEVELOPMENT, TEST AND EVALUATION
				Research, development, test and
		  evaluation, navyFor an
		  additional amount for Research, Development, Test and Evaluation,
		  Navy, $44,835,000, to remain available until September 30,
		  2011.
				Research, development, test and
		  evaluation, air forceFor an
		  additional amount for Research, Development, Test and Evaluation, Air
		  Force, $163,775,000, to remain available until September 30,
		  2011.
				Research, Development, Test and
		  Evaluation, Defense-WideFor
		  an additional amount for Research, Development, Test and Evaluation,
		  Defense-Wide, $65,138,000, to remain available until September 30,
		  2011.
				REVOLVING
		  AND MANAGEMENT FUNDS
				Defense working capital
		  fundsFor an additional amount
		  for Defense Working Capital Funds, $1,134,887,000, to remain
		  available until expended.
				OTHER
		  DEPARTMENT OF DEFENSE PROGRAMS
				Defense Health
		  ProgramFor an additional
		  amount for Defense Health Program, $33,367,000 for operation and
		  maintenance: 
		  Provided, That language under this
		  heading in title VI, division A of Public Law 111–118 is amended by striking
		  $15,093,539,000 and inserting in lieu thereof
		  $15,121,714,000.
				Drug Interdiction and
		  Counter-Drug Activities
				(INCLUDING
		  TRANSFER OF FUNDS)For an
		  additional amount for Drug Interdiction and Counter-Drug Activities,
		  Defense, $94,000,000, to remain available until September 30,
		  2011.
				GENERAL
		  PROVISIONS—THIS CHAPTER
				301.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence activities are
			 deemed to be specifically authorized by the Congress for purposes of section
			 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)): 
			 Provided, That section 8079 of
			 the Department of Defense Appropriations Act, 2010 (Public Law 111–118; 123
			 Stat. 3446) is amended by striking fiscal year 2010 until and
			 all that follows and insert fiscal year 2010..
					(INCLUDING TRANSFER OF
		  FUNDS)
					302.Section 8005 of the Department of Defense
			 Appropriations Act, 2010 (division A of Public Law 111–118) is amended by
			 striking $4,000,000,000 and inserting
			 $4,500,000,000.
				303.Funds made available in this chapter to the
			 Department of Defense for operation and maintenance may be used to purchase
			 items having an investment unit cost of not more than $250,000: 
			 Provided, That upon determination
			 by the Secretary of Defense that such action is necessary to meet the
			 operational requirements of a Commander of a Combatant Command engaged in
			 contingency operations overseas, such funds may be used to purchase items
			 having an investment item unit cost of not more than $500,000.
				304.Of the funds obligated or expended by any
			 Federal agency in support of emergency humanitarian assistance services at the
			 request of or in coordination with the Department of Defense, the Department of
			 State, or the U.S. Agency for International Development, on or after January
			 12, 2010 and before February 12, 2010, in support of the Haitian earthquake
			 relief efforts not to exceed $500,000 are deemed to be specifically authorized
			 by the Congress.
				305.Section 8011 of the title VIII, division A
			 of Public Law 111–118 is amended by striking within 30 days of enactment
			 of this Act and inserting in lieu thereof 30 days prior to
			 contract award.
					(Rescissions)
					306.(a)Of the funds appropriated in Department of
			 Defense Appropriation Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts:
						Other Procurement, Air Force,
			 2009/2011, $5,000,000; and
						Research,
			 Development, Test and Evaluation, Army, 2009/2010, $72,161,000.
						(b)Section 3002 shall
			 not apply to the amounts in this section.
					307.None of the funds provided in this chapter
			 may be used to finance programs or activities denied by Congress in fiscal
			 years 2009 or 2010 appropriations to the Department of Defense or to initiate a
			 procurement or research, development, test and evaluation new start program
			 without prior written notification to the congressional defense
			 committees.
					High-value detainee
		  interrogation group charter and report
					308.(a)Submission of Charter
			 and ProceduresNot later than 30 days after the final approval of
			 the charter and procedures for the interagency body established to carry out an
			 interrogation pursuant to a recommendation of the report of the Special Task
			 Force on interrogation and Transfer Policies submitted under section 5(g) of
			 Executive Order 13491 (commonly known as the High-Value Detainee Interrogation
			 Group), or not later than 30 days after the date of the enactment of this Act,
			 whichever is later, the Director of National Intelligence shall submit to the
			 congressional intelligence committees such charter and procedures.
					(b)UpdatesNot
			 later than 30 days after the final approval of any significant modification or
			 revision to the charter or procedures referred to in subsection (a), the
			 Director of National Intelligence shall submit to the congressional
			 intelligence committees any such modification or revision.
					(c)Lessons
			 learnedNot later than 60 days after the date of the enactment of
			 this Act, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a report setting forth an analysis and
			 assessment of the lessons learned as a result of the operations and activities
			 of the High-Value Detainee Interrogation Group since the establishment of that
			 group.
					(d)Submittal of
			 charter and reports to additional committees of CongressAt the
			 same time the Director of National Intelligence submits the charter and
			 procedures referred to in subsection (a), any modification or revision to the
			 charter or procedures under subsection (b), and any report under subsection (c)
			 to the congressional intelligence committees, the Director shall also submit
			 such matter to—
						(1)the Committees on Armed Services, Homeland
			 Security and Governmental Affairs, the Judiciary, and Appropriations of the
			 Senate; and
						(2)the Committees on Armed Services, Homeland
			 Security, the Judiciary, and Appropriations of the House of
			 Representatives.
						4
				DEPARTMENT OF DEFENSE—CIVIL
		  
				DEPARTMENT OF THE
		  ARMY
				Corps of
		  engineers—Civil
				Investigations
				For an additional amount for
		  Investigations, $5,400,000: 
		  Provided, That funds provided under
		  this heading in this chapter shall be used for studies in States affected by
		  severe storms and flooding: 
		  Provided further, That the
		  Assistant Secretary of the Army for Civil Works shall provide a monthly report
		  to the Committees on Appropriations of the House of Representatives and the
		  Senate detailing the allocation and obligation of these funds, beginning not
		  later than 60 days after enactment of this
		  Act.
				MISSISSIPPI RIVER AND
		  TRIBUTARIESFor an additional
		  amount for Mississippi River and Tributaries to dredge eligible
		  projects in response to, and repair damages to Federal projects caused by,
		  natural disasters, $18,600,000, to remain available until expended: 
		  Provided, That the Assistant
		  Secretary of the Army for Civil Works shall provide a monthly report to the
		  Committees on Appropriations of the House of Representatives and the Senate
		  detailing the allocation and obligation of these funds, beginning not later
		  than 60 days after enactment of this Act.
				OPERATION
		  AND MAINTENANCEFor an
		  additional amount for ‘‘Operation and Maintenance’’ to dredge navigation
		  projects in response to, and repair damages to Corps projects caused by,
		  natural disasters, $173,000,000, to remain available until expended: 
		  Provided, That the Secretary of the
		  Army is directed to use $44,000,000 of the amount provided under this heading
		  for nondisaster related emergency repairs to critical infrastructure: 
		  Provided further, That the
		  Assistant Secretary of the Army for Civil Works shall provide a monthly report
		  to the Committees on Appropriations of the House of Representatives and the
		  Senate detailing the allocation and obligation of these funds, beginning not
		  later than 60 days after enactment of this Act.
				FLOOD
		  CONTROL AND COASTAL EMERGENCIESFor an additional amount for ‘‘Flood Control
		  and Coastal Emergencies’’, as authorized by section 5 of the Act of August 18,
		  1941 (33 U.S.C. 701n), for necessary expenses relating to natural disasters as
		  authorized by law, $20,000,000, to remain available until expended: 
		  Provided, That the Assistant
		  Secretary of the Army for Civil Works shall provide a monthly report to the
		  Committees on Appropriations of the House of Representatives and the Senate
		  detailing the allocation and obligation of these funds, beginning not later
		  than 60 days after enactment of this Act.
				GENERAL
		  PROVISIONS—THIS CHAPTER
				401.Emergency drought reliefFor an additional amount for Water
			 and Related Resources, $10,000,000, for drought emergency assistance:
			 Provided, That financial assistance may be provided under the
			 Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2201 et
			 seq.) and any other applicable Federal law (including regulations) for the
			 optimization and conservation of project water supplies to assist
			 drought-plagued areas of the West.
				402.Funds made available in the Energy and
			 Water Development and Related Agencies Appropriations Act, 2010 (Public Law
			 111–85), under the account Weapons Activities shall be available
			 for the purchase of not to exceed one aircraft.
					Reclassification of certain
		  appropriations for the National Nuclear Security
		  Administration
					403.(a)Fiscal year 2009
			 appropriationsThe matter under the heading Weapons
			 Activities under the heading National Nuclear Security
			 Administration under the heading Atomic Energy Defense
			 Activities under the heading Department of Energy under
			 title III of division C of the Omnibus Appropriations Act, 2009 (Public Law
			 111–8; 123 Stat. 621) is amended by striking the 09–D–007 LANSCE
			 Refurbishment, PED, and inserting capital equipment acquisition,
			 installation, and associated design funds for LANSCE,.
					(b)Fiscal year 2010
			 appropriationsThe amount appropriated under the heading
			 Weapons Activities under the heading National Nuclear
			 Security Administration under the heading Atomic Energy Defense
			 Activities under the heading Department of Energy under
			 title III of the Energy and Water Development and Related Agencies
			 Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2866) and made available
			 for LANSCE Reinvestment, PED, Los Alamos National Laboratory, Los Alamos, New
			 Mexico, shall be made available instead for capital equipment acquisition,
			 installation, and associated design funds for LANSCE, Los Alamos National
			 Laboratory, Los Alamos, New Mexico.
					404.(a)Section 104(c) of the Reclamation States
			 Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking
			 “September 30, 2010” and inserting “September 30, 2012” in lieu thereof.
					(b)Section 301 of the Reclamation States
			 Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended by striking
			 “through 2010” and inserting “through 2012” in lieu thereof.
					405.(a)The Secretary of the Army shall not be
			 required to make a determination under the National Historic Preservation Act
			 of 1966 (16 U.S.C. 470, et seq.) for the project for flood control, Trinity
			 River and tributaries, Texas, authorized by section 2 of the Act entitled
			 An Act authorizing the construction, repair, and preservation of certain
			 public works on rivers and harbors, and for other purposes, approved
			 March 2, 1945 (59 Stat. 18), as modified by section 5141 of the Water Resources
			 Development Act of 2007 (121 Stat. 1253).
					(b)The Federal Highway Administration is
			 exempt from the requirements of 49 U.S.C. 303 and 23 U.S.C. 138 for any highway
			 project to be constructed in the vicinity of the Dallas Floodway, Dallas,
			 Texas.
					406.(a)The Secretary of the Army may use funds
			 made available under the heading Operation and
			 maintenance of this chapter to place, at full Federal
			 expense, dredged material available from maintenance dredging of existing
			 Federal navigation channels located in the Gulf Coast region to mitigate the
			 impacts of the Deepwater Horizon Oil spill in the Gulf of Mexico.
					(b)The Secretary of the Army shall coordinate
			 the placement of dredged material with appropriate Federal and Gulf Coast State
			 agencies.
					(c)The placement of dredged material pursuant
			 to this section shall not be subject to a least-cost-disposal analysis or to
			 the development of a Chief of Engineers report.
					(d)Nothing in this
			 section shall affect the ability or authority of the Federal Government to
			 recover costs from an entity determined to be a responsible party in connection
			 with the Deepwater Horizon Oil spill pursuant to the Oil Pollution Act of 1990
			 or any other applicable Federal statute for actions undertaken pursuant to this
			 section.
					5
				DEPARTMENT OF THE
		  TREASURY
				Departmental
		  offices
				SALARIES
		  AND EXPENSESFor an additional
		  amount for Salaries and Expenses for necessary expenses for
		  emergency relief, rehabilitation, and reconstruction aid, and other expenses
		  related to Haiti following the earthquake of January 12, 2010, and for other
		  disaster-response activities relating to the earthquake, $690,000, to remain
		  available until expended: 
		  Provided, That funds appropriated
		  in this paragraph may be used to reimburse obligations incurred for the
		  purposes provided herein prior to enactment of this
		  Act.
				Office of Inspector
		  General
				Salaries
		  and Expenses
				(Rescission)Of the amounts made available for necessary
		  expenses of the Office of Inspector General under this heading in Public Law
		  111–117, $1,800,000 are rescinded: 
		  Provided, That section 3002 shall
		  not apply to the amount under this heading.
				DISTRICT
		  OF COLUMBIA
				Federal
		  funds
				FEDERAL
		  PAYMENT TO THE PUBLIC DEFENDER SERVICE FOR THE DISTRICT OF
		  COLUMBIA
				(INCLUDING
		  RESCISSION) For an additional
		  amount for Federal Payment to the Public Defender Service for the
		  District of Columbia, $700,000, to remain available until September 30,
		  2012.
				Of the funds provided under this heading for
		  Federal Payment to the District of Columbia Public Defender
		  Service in title IV of division D of Public Law 111–8, $700,000 are
		  rescinded: 
		  Provided, That section 3002 shall
		  not apply to the amounts under this heading.
				INDEPENDENT
		  AGENCY
				Financial crisis inquiry
		  commission
				SALARIES
		  AND EXPENSESFor the necessary
		  expenses of the Financial Crisis Inquiry Commission established pursuant to
		  section 5 of the Fraud Enforcement and Recovery Act of 2009 (Public Law
		  111–21), $1,800,000, to remain available until February 15, 2011: 
		  Provided, That section 3002 shall
		  not apply to the amount under this heading.
				6
				DEPARTMENT OF HOMELAND
		  SECURITY
				
		  Coast Guard
				Operating
		  ExpensesFor an additional
		  amount for Operating Expenses for necessary expenses and other
		  disaster-response activities related to Haiti following the earthquake of
		  January 12, 2010, $50,000,000, to remain available until September 30,
		  2012.
				Acquisition, construction, and
		  improvementsFor an additional
		  amount for Acquisition, Construction, and Improvements,
		  $15,500,000, to remain available until September 30, 2014, for aircraft
		  replacement.
				Federal Emergency Management
		  Agency
				DISASTER
		  RELIEF
				(Including
		  transfer of funds)For an
		  additional amount for Disaster Relief, $5,100,000,000, to remain
		  available until expended, of which $5,000,000 shall be transferred to the
		  Department of Homeland Security Office of the Inspector General for audits and
		  investigations related to disasters.
				United States Citizenship and
		  Immigration Services
				For an additional amount for United
		  States Citizenship and Immigration Services for necessary expenses and
		  other disaster response activities related to Haiti following the earthquake of
		  January 12, 2010, $10,600,000, to remain available until September 30,
		  2011.
				GENERAL
		  PROVISIONS—THIS CHAPTER
				601.Notwithstanding the 10 percent limitation
			 contained in section 503(c) of Public Law 111–83, for fiscal year 2010, the
			 Secretary of Homeland Security may transfer to the fund established by 8 U.S.C.
			 1101 note, up to $20,000,000, from appropriations available to the Department
			 of Homeland Security: 
			 Provided, That the Secretary
			 shall notify the Committees on Appropriations of the Senate and House of
			 Representatives 5 days in advance of such transfer.
					(RESCISSIONS)
					602.(a)The following unobligated balances made
			 available pursuant to section 505 of Public Law 110–329 are rescinded:
			 $2,200,000 from Coast Guard Operating Expenses; $1,800,000 from
			 the Office of the Secretary and Executive Management; and
			 $489,152 from Analysis and Operations.
					(b)The third clause of the proviso directing
			 the expenditure of funds under the heading Alteration of Bridges
			 in the Department of Homeland Security Appropriations Act, 2009, is repealed,
			 and from available balances made available for Coast Guard Alteration of
			 Bridges, $5,910,848 are rescinded: 
			 Provided, That funds rescinded
			 pursuant to this subsection shall exclude balances made available in the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5).
					(c)From the unobligated balances of
			 appropriations made available in Public Law 111–83 to the “Office of the
			 Federal Coordinator for Gulf Coast Rebuilding”, $700,000 are rescinded.
					(d)Section 3002 shall
			 not apply to the amounts in this section.
					603.The Administrator of the Federal Emergency
			 Management Agency shall consider satisfied for Hurricane Katrina the
			 non-Federal match requirement for assistance provided by the Federal Emergency
			 Management Agency pursuant to section 404(a) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act, 42 U.S.C. 5170c(a).
				604.Funds appropriated in Public Law 111–83
			 under the heading National Protection and Programs Directorate
			 Infrastructure Protection and Information Security shall be
			 available for facility upgrades and related costs to establish a United States
			 Computer Emergency Readiness Team Operations Support Center/Continuity of
			 Operations capability.
				605.Two C–130J aircraft funded elsewhere in
			 this Act shall be transferred to the Coast Guard.
				606.Notwithstanding any other provision of law,
			 including any agreement, the Federal share of assistance, including direct
			 Federal assistance provided under sections 403, 406, and 407 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5140b, 5172,
			 and 5173), for damages resulting from FEMA–3311–EM–RI, FEMA–1894–DR,
			 FEMA–1906–DR, FEMA–1909–DR, and all other areas Presidentially declared a
			 disaster, prior to or following enactment, and resulting from the May 1 and 2,
			 2010 weather events that elicited FEMA–1909–DR, shall not be less than 90
			 percent of the eligible costs under such sections.
				607.(a)Not later than 30 days after the date of
			 the enactment of this Act, the Assistant Secretary for the Transportation
			 Security Administration shall issue a security directive that requires a
			 commercial foreign air carrier who operates flights in and out of the United
			 States to check the list of individuals that the Transportation Security
			 Administration has prohibited from flying not later than 30 minutes after such
			 list is modified and provided to such air carrier.
					(b)The requirements of subsection (a) shall
			 not apply to commercial foreign air carriers that operate flights in and out of
			 the United States and that are enrolled in the Secure Flight program or that
			 are Advance Passenger Information System Quick Query (AQQ) compliant.
					7
				DEPARTMENT OF
		  LABOR
				Departmental
		  Management
				SALARIES
		  AND EXPENSES
				(INCLUDING
		  TRANSFER OF FUNDS)For an
		  additional amount for Departmental Management for mine safety
		  activities and legal services related to the Department of Labor’s caseload
		  before the Federal Mine Safety and Health Review Commission
		  (FMSHRC), $18,200,000, which shall remain available for
		  obligation through the date that is 12 months after the date of enactment of
		  this Act: 
		  Provided, That the Secretary of
		  Labor may transfer such sums as necessary to the Mine Safety and Health
		  Administration for enforcement and mine safety activities, which may
		  include conference litigation functions related to the FMSHRC caseload,
		  investigation of the Upper Big Branch Mine disaster, standards and rulemaking
		  activities, emergency response equipment purchases and upgrades, and
		  organizational improvements: 
		  Provided further, That the
		  Committees on Appropriations of the Senate and the House of Representatives are
		  notified at least 15 days in advance of any
		  transfer.
				DEPARTMENT
		  OF HEALTH AND HUMAN SERVICES
				Office of the
		  Secretary
				Public
		  Health and Social Services Emergency Fund
				(including
		  transfer of funds)For an
		  additional amount for Public Health and Social Services Emergency
		  Fund for necessary expenses for emergency relief and reconstruction
		  aid, and other expenses related to Haiti following the earthquake of January
		  12, 2010, and for other disaster-response activities relating to the
		  earthquake, $220,000,000, to remain available until expended: 
		  Provided, That these funds may be
		  transferred by the Secretary to accounts within the Department of Health and
		  Human Services, shall be merged with the appropriation to which transferred,
		  and shall be available only for the purposes provided herein: 
		  Provided further, That none of the
		  funds provided in this paragraph may be transferred prior to notification of
		  the Committees on Appropriations of the House of Representatives and the
		  Senate: 
		  Provided further, That the transfer
		  authority provided in this paragraph is in addition to any other transfer
		  authority available in this or any other Act: 
		  Provided further, That funds
		  appropriated in this paragraph may be used to reimburse agencies for
		  obligations incurred for the purposes provided herein prior to enactment of
		  this Act: 
		  Provided further, That funds may be
		  used for the non-Federal share of expenditures for medical assistance furnished
		  under title XIX of the Social Security Act, and for child health assistance
		  furnished under title XXI of such Act, that are related to earthquake response
		  activities: 
		  Provided further, That funds may be
		  used for services performed by the National Disaster Medical System in
		  connection with such earthquake, for the return of evacuated Haitian citizens
		  to Haiti, and for grants to States and other entities to reimburse payments
		  made for otherwise uncompensated health and human services furnished in
		  connection with individuals given permission by the United States Government to
		  come from Haiti to the United States after such earthquake, and not eligible
		  for assistance under such titles: 
		  Provided further, That the
		  limitation in subsection (d) of section 1113 of the Social Security Act shall
		  not apply with respect to any repatriation assistance provided in response to
		  the Haiti earthquake of January 12, 2010: 
		  Provided further, That with respect
		  to the previous proviso, such additional repatriation assistance shall only be
		  available from the funds appropriated herein.
				RELATED
		  AGENCY
				Federal Mine Safety and Health
		  Review Commission
				salaries
		  and expensesFor an additional
		  amount for Federal Mine Safety and Health Review Commission, Salaries
		  and Expenses $3,800,000, to remain available for obligation for 12
		  months after enactment of this Act.
				8
				House of
		  Representatives
				Payment to Widows and Heirs of
		  Deceased Members of CongressFor a payment to Joyce Murtha, widow of John
		  P. Murtha, late a Representative from Pennsylvania, $174,000: 
		  Provided, That section 3002 shall
		  not apply to this appropriation.
				CAPITOL
		  POLICE
				General
		  Expenses
				For an additional amount for Capitol
		  Police, General Expenses to purchase and install the indoor coverage
		  portion of the new radio system for the Capitol Police, $12,956,000, to remain
		  available until September 30, 2012: 
		  Provided, That the Chief of the
		  Capitol Police may not obligate any of the funds appropriated under this
		  heading without approval of an obligation plan by the Committees on
		  Appropriations of the Senate and the House of
		  Representatives.
				9
				MILITARY
		  CONSTRUCTION
				
		  Military construction, army For an additional amount for Military
		  Construction, Army, $242,296,000, to remain available until September
		  30, 2012: 
		  Provided, That notwithstanding any
		  other provision of law, such funds may be obligated and expended to carry out
		  planning and design and military construction projects not otherwise authorized
		  by law.
				Military construction, air
		  forceFor an additional amount
		  for Military Construction, Air Force, $406,590,000, to remain
		  available until September 30, 2012: 
		  Provided, That notwithstanding any
		  other provision of law, such funds may be obligated and expended to carry out
		  planning and design and military construction projects not otherwise authorized
		  by law.
				Family housing operation and
		  maintenance, air forceFor an
		  additional amount for Family Housing Operation and Maintenance, Air
		  Force, $7,953,000.
				DEPARTMENT
		  OF VETERANS AFFAIRS
				Veterans Benefits
		  Administration
				Compensation and
		  PensionsFor an additional
		  amount for Compensation and Pensions, $13,377,189,000, to remain
		  available until expended: 
		  Provided, That section 3002 shall
		  not apply to the amount under this heading.
				GENERAL
		  PROVISION—THIS CHAPTER
				(INCLUDING
		  TRANSFER OF FUNDS)
				901.(a)Of the amounts made available to the
			 Department of Veterans Affairs under the Construction, Major
			 Projects account, in fiscal year 2010 or previous fiscal years, up to
			 $67,000,000 may be transferred to the Filipino Veterans Equity
			 Compensation Fund account or may be retained in the
			 Construction, Major Projects account and used by the Secretary
			 of Veterans Affairs for such major medical facility projects (as defined under
			 section 8104(a) of title 38, United States Code) that have been authorized by
			 law as the Secretary considers appropriate: 
			 Provided, That any amount
			 transferred from Construction, Major Projects shall be derived
			 from unobligated balances that are a direct result of bid savings: 
			 Provided further, That no amounts
			 may be transferred from amounts that were designated by Congress as an
			 emergency requirement pursuant to the Concurrent Resolution on the Budget or
			 the Balanced Budget and Emergency Deficit Control Act of 1985, as
			 amended.
					(b)Section 3002 shall
			 not apply to the amount in this section.
					902.limitation on use of funds available to
		the Department of Veterans AffairsThe amount made available to the Department
			 of Veterans Affairs by this chapter under the heading Veterans Benefits
			 Administration under the heading
			 compensation and
			 pensions may not be obligated or expended until the
			 expiration of the period for Congressional disapproval under chapter 8 of title
			 5, United States Code (commonly referred to as the Congressional Review
			 Act), of the regulations prescribed by the Secretary of Veterans
			 Affairs pursuant to section 1116 of title 38, United States Code, to establish
			 a service connection between exposure of veterans to Agent Orange during
			 service in the Republic of Vietnam during the Vietnam era and hairy cell
			 leukemia and other chronic B cell leukemias, Parkinson's disease, and ischemic
			 heart disease.
				10
				DEPARTMENT OF
		  STATE
				Administration of Foreign
		  Affairs
				DIPLOMATIC
		  AND CONSULAR PROGRAMS
				(Including
		  transfer of funds)For an
		  additional amount for Diplomatic and Consular Programs,
		  $1,261,000,000, to remain available until September 30, 2011: 
		  Provided, That the Secretary of
		  State may transfer up to $149,500,000 of the total funds made available under
		  this heading to any other appropriation of any department or agency of the
		  United States, upon concurrence of the head of such department or agency and
		  after consultation with the Committees on Appropriations, to support operations
		  in and assistance for Afghanistan and Pakistan and to carry out the provisions
		  of the Foreign Assistance Act of 1961.For an additional amount for
		  Diplomatic and Consular Programs for necessary expenses for
		  emergency relief, rehabilitation, and reconstruction support, and other
		  expenses related to Haiti following the earthquake of January 12, 2010,
		  $65,000,000, to remain available until September 30, 2011: 
		  Provided, That funds appropriated
		  in this paragraph may be used to reimburse obligations incurred for the
		  purposes provided herein prior to enactment of this Act: 
		  Provided further, That up to
		  $3,700,000 of the funds made available in this paragraph may be transferred to,
		  and merged with, funds made available under the heading Emergencies in
		  the Diplomatic and Consular Service: 
		  Provided further, That up to
		  $290,000 of the funds made available in this paragraph may be transferred to,
		  and merged with, funds made available under the heading Repatriation
		  Loans Program Account.
				OFFICE OF
		  INSPECTOR GENERALFor an
		  additional amount for Office of Inspector General for necessary
		  expenses for oversight of operations and programs in Afghanistan, Pakistan, and
		  Iraq, $3,600,000, to remain available until September 30,
		  2013.
				embassy
		  security, construction, and maintenance
				For an additional amount for Embassy
		  Security, Construction, and Maintenance for necessary expenses for
		  emergency needs in Haiti following the earthquake of January 12, 2010,
		  $79,000,000, to remain available until expended: 
		  Provided, That funds appropriated
		  in this paragraph may be used to reimburse obligations incurred for the
		  purposes provided herein prior to enactment of this
		  Act.
				International organizations
		  
				Contributions for International
		  Peacekeeping ActivitiesFor an
		  additional amount for Contributions for International Peacekeeping
		  Activities for necessary expenses for emergency security related to
		  Haiti following the earthquake of January 12, 2010, $96,500,000, to remain
		  available until September 30, 2011: 
		  Provided, That funds appropriated
		  in this paragraph may be used to reimburse obligations incurred for the
		  purposes provided herein prior to enactment of this
		  Act.
				RELATED
		  AGENCY
				Broadcasting board of
		  governors
				International Broadcasting
		  OperationsFor an additional
		  amount for International Broadcasting Operations for necessary
		  expenses for emergency broadcasting support and other expenses related to Haiti
		  following the earthquake of January 12, 2010, $3,000,000, to remain available
		  until September 30, 2011: 
		  Provided, That funds appropriated
		  in this paragraph may be used to reimburse obligations incurred for the
		  purposes provided herein prior to enactment of this
		  Act.
				UNITED
		  STATES AGENCY FOR INTERNATIONAL DEVELOPMENT
				Funds Appropriated to the
		  President
				Office of
		  Inspector GeneralFor an
		  additional amount for Office of Inspector General for necessary
		  expenses for oversight of operations and programs in Afghanistan and Pakistan,
		  $3,400,000, to remain available until September 30, 2013.For an additional amount for Office
		  of Inspector General for necessary expenses for oversight of emergency
		  relief, rehabilitation, and reconstruction aid, and other expenses related to
		  Haiti following the earthquake of January 12, 2010, $4,500,000, to remain
		  available until September 30, 2012: 
		  Provided, That up to $1,500,000 of
		  the funds appropriated in this paragraph may be used to reimburse obligations
		  incurred for the purposes provided herein prior to enactment of this
		  Act.
				BILATERAL
		  ECONOMIC ASSISTANCE
				Funds Appropriated to the
		  President
				GLOBAL
		  HEALTH AND CHILD SURVIVALFor
		  an additional amount for Global Health and Child Survival for
		  necessary expenses for pandemic preparedness and response, $45,000,000, to
		  remain available until September 30, 2011.
				International Disaster
		  Assistance
				For an additional amount for
		  International Disaster Assistance for necessary expenses for
		  emergency relief and rehabilitation, and other expenses related to Haiti
		  following the earthquake of January 12, 2010, $460,000,000, to remain available
		  until expended: 
		  Provided, That funds appropriated
		  in this paragraph may be used to reimburse obligations incurred for the
		  purposes provided herein prior to enactment of this
		  Act.
				Economic support
		  fund
				(including
		  transfer of funds)
				For an additional amount for Economic
		  Support Fund, $1,620,000,000, to remain available until September 30,
		  2012, of which not less than $1,309,000,000 shall be made available for
		  assistance for Afghanistan and not less than $259,000,000 shall be made
		  available for assistance for Pakistan: 
		  Provided, That funds appropriated
		  under this heading in this Act and in prior Acts making appropriations for the
		  Department of State, foreign operations, and related programs that are made
		  available for assistance for Afghanistan may be made available, after
		  consultation with the Committees on Appropriations, for disarmament,
		  demobilization and reintegration activities, subject to the requirements of
		  section 904(e) in this chapter, and for a United States contribution to an
		  internationally managed fund to support the reintegration into Afghan society
		  of individuals who have renounced violence against the Government of
		  Afghanistan.
				For an additional amount for Economic
		  Support Fund for necessary expenses for emergency relief,
		  rehabilitation, and reconstruction aid, and other expenses related to Haiti
		  following the earthquake of January 12, 2010, $770,000,000, to remain available
		  until September 30, 2012: 
		  Provided, That of the funds
		  appropriated in this paragraph, up to $120,000,000 may be transferred to the
		  Department of the Treasury for United States contributions to a multi-donor
		  trust fund for reconstruction and recovery efforts in Haiti: 
		  Provided further, That of the funds
		  appropriated in this paragraph, up to $10,000,000 may be transferred to, and
		  merged with, funds made available under the heading United States Agency
		  for International Development, Funds Appropriated to the President, Operating
		  Expenses for administrative costs relating to the purposes provided
		  herein and to reimburse obligations incurred for the purposes provided herein
		  prior to enactment of this Act: 
		  Provided further, That funds
		  appropriated in this paragraph may be transferred to, and merged with, funds
		  available under the heading Development Credit Authority for the
		  purposes provided herein: 
		  Provided further, That such
		  transfer authority is in addition to any other transfer authority provided by
		  this or any other Act: 
		  Provided further, That funds made
		  available to the Comptroller General pursuant to title I, chapter 4 of Public
		  Law 106–31, to monitor the provision of assistance to address the effects of
		  hurricanes in Central America and the Caribbean, shall also be available to the
		  Comptroller General to monitor relief, rehabilitation, and reconstruction aid,
		  and other expenses related to Haiti following the earthquake of January 12,
		  2010, and shall remain available until expended: 
		  Provided further, That funds
		  appropriated in this paragraph may be made available to the United States
		  Agency for International Development and the Department of State to reimburse
		  any accounts for obligations incurred for the purpose provided herein prior to
		  enactment of this Act.
				For an additional amount for Economic
		  Support Fund for necessary expenses for assistance for Jordan,
		  $100,000,000, to remain available until September 30,
		  2012.
				Department of
		  State
				Migration
		  and Refugee AssistanceFor an
		  additional amount for “Migration and Refugee Assistance” for necessary expenses
		  for assistance for refugees and internally displaced persons, $165,000,000, to
		  remain available until expended.
				Department of the
		  Treasury
				International Affairs Technical
		  Assistance
				For an additional amount for
		  International Affairs Technical Assistance for necessary
		  expenses for emergency relief, rehabilitation, and reconstruction aid, and
		  other expenses related to Haiti following the earthquake of January 12, 2010,
		  $7,100,000, to remain available until September 30, 2012: 
		  Provided, That of the funds
		  appropriated in this paragraph, up to $60,000 may be used to reimburse
		  obligations incurred for the purposes provided herein prior to enactment of
		  this Act.
				INTERNATIONAL SECURITY
		  ASSISTANCE
				Department of
		  State
				International narcotics control
		  and law enforcementFor an
		  additional amount for International Narcotics Control and Law
		  Enforcement, $1,034,000,000, to remain available until September 30,
		  2012: 
		  Provided, That of the funds
		  appropriated under this heading, not less than $650,000,000 shall be made
		  available for assistance for Iraq of which $450,000,000 is for one-time start
		  up costs and limited operational costs of the Iraqi police program, and
		  $200,000,000 is for implementation, management, security, communications, and
		  other expenses related to such program and may be obligated only after the
		  Secretary of State determines and reports to the Committees on Appropriations
		  that the Government of Iraq supports and is cooperating with such program: 
		  Provided further, That funds
		  appropriated in this chapter for assistance for Iraq shall not be subject to
		  the limitation on assistance in section 7042(b)(1) of division F of Public Law
		  111–117: 
		  Provided further, That of the funds
		  appropriated in this paragraph, not less than $169,000,000 shall be made
		  available for assistance for Afghanistan and not less than $40,000,000 shall be
		  made available for assistance for Pakistan: 
		  Provided further, That of the funds
		  appropriated under this heading, $175,000,000 shall be made available for
		  assistance for Mexico for judicial reform, institution building,
		  anti-corruption, and rule of law activities, and shall be available subject to
		  prior consultation with, and the regular notification procedures of, the
		  Committees on Appropriations.For an additional amount for
		  International Narcotics Control and Law Enforcement for
		  necessary expenses for emergency relief, rehabilitation, and reconstruction
		  aid, and other expenses related to Haiti following the earthquake of January
		  12, 2010, $147,660,000, to remain available until September 30, 2012: 
		  Provided, That funds appropriated
		  in this paragraph may be used to reimburse obligations incurred for the
		  purposes provided herein prior to enactment of this
		  Act.
				Funds Appropriated to the
		  President
				FOREIGN
		  MILITARY FINANCING PROGRAMFor
		  an additional amount for Foreign Military Financing Program,
		  $100,000,000, to remain available until September 30, 2012, of which not less
		  than $50,000,000 shall be made available for assistance for Pakistan and not
		  less than $50,000,000 shall be made available for assistance for
		  Jordan.
				General
		  Provisions—This Chapter
				Extension
		  of Authorities
				1001.Funds appropriated in this chapter may be
			 obligated and expended notwithstanding section 10 of Public Law 91–672 (22
			 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956
			 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947
			 (50 U.S.C. 414(a)(1)).
					Allocations
					1002.(a)Funds appropriated in this chapter for the
			 following accounts shall be made available for programs and countries in the
			 amounts contained in the respective tables included in the report accompanying
			 this Act:
						(1)Diplomatic and Consular
			 Programs.
						(2)Economic Support
			 Fund.
						(3)International Narcotics Control and
			 Law Enforcement.
						(b)For the purposes of implementing this
			 section, and only with respect to the tables included in the report
			 accompanying this Act, the Secretary of State and the Administrator of the
			 United States Agency for International Development, as appropriate, may propose
			 deviations to the amounts referred in subsection (a), subject to the regular
			 notification procedures of the Committees on Appropriations and section 634A of
			 the Foreign Assistance Act of 1961.
					SPENDING PLANS AND NOTIFICATION
		  PROCEDURES
				1003.(a)Spending
			 PlansNot later than 45 days
			 after enactment of this Act, the Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development, and
			 the Broadcasting Board of Governors, shall submit reports to the Committees on
			 Appropriations detailing planned uses of funds appropriated in this chapter,
			 except for funds appropriated under the headings International Disaster
			 Assistance and Migration and Refugee Assistance.
					(b)Obligation
			 ReportsThe Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development, and
			 the Broadcasting Board of Governors, shall submit reports to the Committees on
			 Appropriations not later than 90 days after enactment of this Act, and every
			 180 days thereafter until September 30, 2012, on obligations, expenditures, and
			 program outputs and outcomes.
					(c)NotificationFunds
			 made available in this chapter shall be subject to the regular notification
			 procedures of the Committees on Appropriations and section 634A of the Foreign
			 Assistance Act of 1961, except for funds appropriated under the headings
			 International Disaster Assistance and Migration and
			 Refugee Assistance.
					Afghanistan
				1004.(a)The terms and conditions of sections
			 1102(a), (b)(1), (c), and (d) of Public Law 111–32 shall apply to funds
			 appropriated in this chapter that are available for assistance for
			 Afghanistan.
					(b)Funds appropriated in this chapter and in
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs under the headings Economic Support
			 Fund and International Narcotics Control and Law
			 Enforcement that are available for assistance for Afghanistan may be
			 obligated only if the Secretary of State reports to the Committees on
			 Appropriations that prior to the disbursement of funds, representatives of the
			 Afghan national, provincial or local government, local communities and civil
			 society organizations, as appropriate, will be consulted and participate in the
			 design of programs, projects, and activities, and following such disbursement
			 will participate in implementation and oversight, and progress will be measured
			 against specific benchmarks.
					(c)(1)Funds appropriated in this chapter may be
			 made available for assistance for the Government of Afghanistan only if the
			 Secretary of State determines and reports to the Committees on Appropriations
			 that the Government of Afghanistan is—
							(A)cooperating with United States
			 reconstruction and reform efforts;
							(B)demonstrating a commitment to
			 accountability by removing corrupt officials, implementing fiscal transparency
			 and other necessary reforms of government institutions, and facilitating active
			 public engagement in governance and oversight of public resources; and
							(C)respecting the internationally recognized
			 human rights of Afghan women.
							(2)If at any time after making the
			 determination required in paragraph (1) the Secretary receives credible
			 information that the factual basis for such determination no longer exists, the
			 Secretary should suspend assistance and promptly inform the relevant Afghan
			 authorities that such assistance is suspended until sufficient factual basis
			 exists to support the determination.
						(d)Funds appropriated in this chapter and in
			 prior Acts that are available for assistance for Afghanistan may be made
			 available to support reconciliation with, or reintegration of, former
			 combatants only if the Secretary of State determines and reports to the
			 Committees on Appropriations that—
						(1)Afghan women are participating at national,
			 provincial and local levels of government in the design, policy formulation and
			 implementation of the reconciliation or reintegration process, and women’s
			 internationally recognized human rights are protected in such process;
			 and
						(2)such funds will not be used to support any
			 pardon, immunity from prosecution or amnesty, or any position in the Government
			 of Afghanistan or security forces, for any leader of an armed group responsible
			 for crimes against humanity, war crimes, or other violations of internationally
			 recognized human rights.
						(e)Funds appropriated in this chapter that are
			 available for assistance for Afghanistan may be made available to support the
			 work of the Independent Electoral Commission and the Electoral Complaints
			 Commission in Afghanistan only if the Secretary of State determines and reports
			 to the Committees on Appropriations that—
						(1)the Independent Electoral Commission has no
			 members or other employees who participated in, or helped to cover up, acts of
			 fraud in the 2009 elections for president in Afghanistan, and the Electoral
			 Complaints Commission is a genuinely independent body with all the authorities
			 that were invested in it under Afghanistan law as of December 31, 2009, and
			 with no members appointed by the President of Afghanistan; and
						(2)the central Government of Afghanistan has
			 taken steps to ensure that women are able to exercise their rights to political
			 participation, whether as candidates or voters.
						(f)(1)Not more than 45 days after enactment of
			 this Act, the Secretary of State, in consultation with the Administrator of the
			 United States Agency for International Development, shall submit to the
			 Committees on Appropriations a strategy to address the needs and protect the
			 rights of Afghan women and girls, including planned expenditures of funds
			 appropriated in this chapter, and detailed plans for implementing and
			 monitoring such strategy.
						(2)Such strategy shall be coordinated
			 with and support the goals and objectives of the National Action Plan for Women
			 of Afghanistan and the Afghan National Development Strategy and shall include a
			 defined scope and methodology to measure the impact of such assistance.
						(g)(1)Notwithstanding section
			 303 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 253) and requirements for awarding task orders under task and delivery order
			 contracts under section 303J of such Act (41 U.S.C. 253j), the Secretary of
			 State may award task orders for police training in Afghanistan under current
			 Department of State contracts for police training.
						(2)Any task order awarded under
			 paragraph (1) shall be for a limited term and shall remain in performance only
			 until a successor contract or contracts awarded by the Department of Defense
			 using full and open competition have entered into full performance after
			 completion of any start-up or transition periods.
						Pakistan
				1005.(a)Funds appropriated in this chapter and in
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs under the headings Foreign Military
			 Financing Program and Pakistan Counterinsurgency Capability
			 Fund shall be made available—
						(1)in a manner that promotes unimpeded access
			 by humanitarian organizations to detainees, internally displaced persons, and
			 other Pakistani civilians adversely affected by the conflict; and
						(2)in accordance with section 620J of the
			 Foreign Assistance Act of 1961, and the Secretary of State shall inform
			 relevant Pakistani authorities of the requirements of section 620J and of its
			 application, and regularly monitor units of Pakistani security forces that
			 receive United States assistance and the performance of such units.
						(b)(1)Of the funds appropriated in this chapter
			 under the heading Economic Support Fund for assistance for
			 Pakistan, $5,000,000 shall be made available through the Bureau of Democracy,
			 Human Rights and Labor, Department of State, for human rights programs in
			 Pakistan, including training of government officials and security forces, and
			 assistance for human rights organizations.
						(2)Not later than 90 days after enactment of
			 this Act and prior to the obligation of funds under this subsection, the
			 Secretary of State shall submit to the Committees on Appropriations a human
			 rights strategy in Pakistan including the proposed uses of funds.
						(c)Of the funds
			 appropriated in this chapter under the heading Economic Support
			 Fund for assistance for Pakistan, up to $1,500,000 should be made
			 available to the Department of State and the United States Agency for
			 International Development for the lease of aircraft to implement programs and
			 conduct oversight in northwestern Pakistan, which shall be coordinated under
			 the authority of the United States Chief of Mission in Pakistan.
					IRAQ
				1006.(a)The uses of aircraft in Iraq purchased or
			 leased with funds made available under the headings International
			 Narcotics Control and Law Enforcement and Diplomatic and
			 Consular Affairs in this chapter and in prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs shall be coordinated under the authority of the United States Chief of
			 Mission in Iraq.
					(b)The terms and conditions of section 1106(b)
			 of Public Law 111–32 shall apply to funds made available in this chapter for
			 assistance for Iraq under the heading International Narcotics Control
			 and Law Enforcement.
					(c)Of the funds
			 appropriated in this chapter and in prior acts making appropriations for the
			 Department of State, foreign operations, and related programs under the
			 headings “Diplomatic and Consular Programs” and “Embassy Security,
			 Construction, and Maintenance” for Afghanistan, Pakistan and Iraq, up to
			 $300,000,000 may, after consultation with the Committees on Appropriations, be
			 transferred between, and merged with, such appropriations for activities
			 related to security for civilian led operations in such countries.
					Haiti
				1007.(a)Funds appropriated in this chapter and in
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs under the headings Economic Support
			 Fund and International Narcotics Control and Law
			 Enforcement that are available for assistance for Haiti may be
			 obligated only if the Secretary of State reports to the Committees on
			 Appropriations that prior to the disbursement of funds, representatives of the
			 Haitian national, provincial or local government, local communities and civil
			 society organizations, as appropriate, will be consulted and participate in the
			 design of programs, projects, and activities, and following such disbursement
			 will participate in implementation and oversight, and progress will be measured
			 against specific benchmarks.
					(b)(1)Funds appropriated in this chapter under
			 the headings Economic Support Fund and International
			 Narcotics Control and Law Enforcement may be made available for
			 assistance for the Government of Haiti only if the Secretary of State
			 determines and reports to the Committees on Appropriations that the Government
			 of Haiti is—
							(A)cooperating with United States
			 reconstruction and reform efforts; and
							(B)demonstrating a commitment to
			 accountability by removing corrupt officials, implementing fiscal transparency
			 and other necessary reforms of government institutions, and facilitating active
			 public engagement in governance and oversight of public resources.
							(2)If at any time after making the
			 determination required in paragraph (1) the Secretary receives credible
			 information that the factual basis for making such determination no longer
			 exists, the Secretary should suspend assistance and promptly inform the
			 relevant Haitian authorities that such assistance is suspended until sufficient
			 factual basis exists to support the determination.
						(c)(1)Funds appropriated in this chapter for
			 bilateral assistance for Haiti may be provided as direct budget support to the
			 central Government of Haiti only if the Secretary of State reports to the
			 Committees on Appropriations that the Government of the United States and the
			 Government of Haiti have agreed, in writing, to clear and achievable goals and
			 objectives for the use of such funds, and have established mechanisms within
			 each implementing agency to ensure that such funds are used for the purposes
			 for which they were intended.
						(2)The Secretary should suspend any such
			 direct budget support to an implementing agency if the Secretary has credible
			 evidence of misuse of such funds by any such agency.
						(3)Any such direct budget support shall be
			 subject to prior consultation with the Committees on Appropriations.
						(d)Funds appropriated in this chapter that are
			 made available for assistance for Haiti shall be made available, to the maximum
			 extent practicable, in a manner that emphasizes the participation and
			 leadership of Haitian women and directly improves the security, economic and
			 social well-being, and political status of Haitian women and girls.
					(e)Funds appropriated
			 in this chapter may be made available for assistance for Haiti notwithstanding
			 any other provision of law, except for section 620J of the Foreign Assistance
			 Act of 1961 and provisions of this chapter.
					HAITI DEBT
		  RELIEF
				1008.(a)For an additional amount for
			 Contribution to the Inter-American Development Bank,
			 Contribution to the International Development Association, and
			 Contribution to the International Fund for Agricultural
			 Development, to cancel Haiti’s existing debts and repayments on
			 disbursements from loans committed prior to January 12, 2010, and for the
			 United States share of an increase in the resources of the Fund for Special
			 Operations of the Inter-American Development Bank, to the extent separately
			 authorized in this chapter, in furtherance of providing debt relief for Haiti
			 in view of the Cancun Declaration of March 21, 2010, a total of $212,000,000,
			 to remain available until September 30, 2012.
					(b)Up to $40,000,000 of the amounts
			 appropriated under the heading Department of the Treasury, Debt
			 Restructuring in prior Acts making appropriations for the Department of
			 State, foreign operations, and related programs may be used to cancel Haiti’s
			 existing debts and repayments on disbursements from loans committed prior to
			 January 12, 2010, to the Inter-American Development Bank, the International
			 Development Association, and the International Fund for Agricultural
			 Development, and for the United States share of an increase in the resources of
			 the Fund for Special Operations of the Inter-American Development Bank in
			 furtherance of providing debt relief to Haiti in view of the Cancun Declaration
			 of March 21, 2010.
					HAITI DEBT RELIEF
		  AUTHORITY
				1009.The Inter-American Development Bank Act,
			 Public Law 86–147, as amended (22 U.S.C. 283 et seq.), is further amended by
			 adding at the end thereof the following new section:
					
						40.AUTHORITY TO VOTE FOR AND CONTRIBUTE TO AN
				INCREASE IN RESOURCES OF THE FUND FOR SPECIAL OPERATIONS; PROVIDING DEBT RELIEF
				TO HAITI.
							(a)Vote
				authorizedIn accordance with
				section 5 of this Act, the United States Governor of the Bank is authorized to
				vote in favor of a resolution to increase the resources of the Fund for Special
				Operations up to $479,000,000, in furtherance of providing debt relief for
				Haiti in view of the Cancun Declaration of March 21, 2010, which provides
				that:
								(1)Haiti’s debts to the Fund for Special
				Operations are to be cancelled;
								(2)Haiti’s remaining local currency conversion
				obligations to the Fund for Special Operations are to be cancelled;
								(3)undisbursed balances of existing loans of
				the Fund for Special Operations to Haiti are to be converted to grants;
				and
								(4)the Fund for Special Operations is to make
				available significant and immediate grant financing to Haiti as well as
				appropriate resources to other countries remaining as borrowers within the Fund
				for Special Operations, consistent with paragraph 6 of the Cancun Declaration
				of March 21, 2010.
								(b)Contribution
				authorityTo the extent and
				in the amount provided in advance in appropriations Acts the United States
				Governor of the Bank may, on behalf of the United States and in accordance with
				section 5 of this Act, contribute up to $252,000,000 to the Fund for Special
				Operations, which will provide for debt relief of:
								(1)up to $240,000,000 to the Fund for Special
				Operations;
								(2)up to $8,000,000 to the International Fund
				For Agricultural Development (IFAD); and
								(3)up to $4,000,000 for the International
				Development Association (IDA).
								(c)Authorization of
				appropriationsTo pay for the
				contribution authorized under subsection (b), there are authorized to be
				appropriated, without fiscal year limitation, for payment by the Secretary of
				the Treasury $212,000,000, for the United States contribution to the Fund for
				Special
				Operations.
							.
					Mexico
					1010.(a)For purposes of funds appropriated in this
			 chapter and in prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs under the heading International
			 Narcotics Control and Law Enforcement that are made available for
			 assistance for Mexico, the provisions of paragraphs (1) through (3) of section
			 7045(e) of the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2009 (division H of Public Law 111–8) shall apply and the
			 report required in paragraph (1) shall be based on a determination by the
			 Secretary of State of compliance with each of the requirements in paragraph
			 (1)(A) through (D).
					(b)Funds appropriated in this chapter under
			 the heading International Narcotics Control and Law Enforcement
			 that are available for assistance for Mexico may be made available only after
			 the Secretary of State submits a report to the Committees on Appropriations
			 detailing a coordinated, multi-year, interagency strategy to address the causes
			 of drug-related violence and other organized criminal activity in Central and
			 South America, Mexico, and the Caribbean, which shall describe—
						(1)the United States multi-year strategy for
			 the region, including a description of key challenges in the source, transit,
			 and demand zones; the key objectives of the strategy; and a detailed
			 description of outcome indicators for measuring progress toward such
			 objectives;
						(2)the integration of diplomatic,
			 administration of justice, law enforcement, civil society, economic
			 development, demand reduction, and other assistance to achieve such
			 objectives;
						(3)progress in phasing out law enforcement
			 activities of the militaries of each recipient country, as applicable;
			 and
						(4)governmental efforts to investigate and
			 prosecute violations of internationally recognized human rights.
						(c)Of the funds appropriated in this chapter
			 under the heading Diplomatic and Consular Programs, up to
			 $5,000,000 may be made available for armored vehicles and other emergency
			 diplomatic security support for United States Government personnel in
			 Mexico.
					EL SALVADOR
		  
				1011.Of the funds appropriated in this chapter
			 under the heading Economic Support Fund, $25,000,000 shall be
			 made available for necessary expenses for emergency relief and reconstruction
			 assistance for El Salvador related to Hurricane/Tropical Storm Ida.
					DEMOCRATIC REPUBLIC OF THE
		  CONGO
					1012.Of the funds appropriated in this chapter
			 under the heading Economic Support Fund, $15,000,000 shall be
			 made available for necessary expenses for emergency security and humanitarian
			 assistance for civilians, particularly women and girls, in the eastern region
			 of the Democratic Republic of the Congo.
					INTERNATIONAL SCIENTIFIC
		  COOPERATION
					1013.Funds appropriated in prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs that are made available for science and technology centers in the
			 former Soviet Union may be used to support productive, non-military projects
			 that engage scientists and engineers who have no weapons background, but whose
			 competence could otherwise be applied to weapons development, provided such
			 projects are executed through existing science and technology centers and
			 notwithstanding sections 503 and 504 of the FREEDOM Support Act (Public Law
			 102–511), and following consultation with the Committees on Appropriations, the
			 Committee on Foreign Relations of the Senate and the Committee on Foreign
			 Affairs of the House of Representatives.
					INTERNATIONAL RENEWABLE ENERGY
		  AGENCY
					1014.For fiscal year 2011 and thereafter, the
			 President is authorized to accept the statute of, and to maintain membership of
			 the United States in, the International Renewable Energy Agency, and the United
			 States’ assessed contributions to maintain such membership may be paid from
			 funds appropriated for Contributions to International
			 Organizations.
					OFFICE OF INSPECTOR GENERAL
		  PERSONNEL
					1015.(a)Funds appropriated in this chapter for the
			 United States Agency for International Development Office of Inspector General
			 (OIG) may be made available to contract with United States citizens for
			 personal services when the Inspector General determines that the personnel
			 resources of the OIG are otherwise insufficient.
						(1)Not more than 5 percent of the OIG
			 personnel (determined on a full-time equivalent basis), as of any given date,
			 are serving under personal services contracts.
						(2)Contracts under this paragraph shall not
			 exceed a term of 2 years unless the Inspector General determines that
			 exceptional circumstances justify an extension of up to 1 additional year, and
			 contractors under this paragraph shall not be considered employees of the
			 Federal Government for purposes of title 5, United States Code, or members of
			 the Foreign Service for purposes of title 22, United States Code.
						(b)(1)The Inspector General may waive subsections
			 (a) through (d) of section 8344, and subsections (a) through (e) of section
			 8468 of title 5, United States Code, and subsections (a) through (d) of section
			 4064 of title 22, United States Code, on behalf of any re-employed annuitant
			 serving in a position within the OIG to facilitate the assignment of persons to
			 positions in Iraq, Pakistan, Afghanistan, and Haiti or to positions vacated by
			 members of the Foreign Service assigned to those countries.
						(2)The authority provided in paragraph (1)
			 shall be exercised on a case-by-case basis for positions for which there is
			 difficulty recruiting or retaining a qualified employee or to address a
			 temporary emergency hiring need, individuals employed by the OIG under this
			 paragraph shall not be considered employees for purposes of subchapter III of
			 chapter 83 of title 5, United States Code, or chapter 84 of such title, and the
			 authorities of the Inspector General under this paragraph shall terminate on
			 October 1, 2012.
						AUTHORITY TO REPROGRAM
		  FUNDS
				1016.Of the funds appropriated by this chapter
			 for assistance for Afghanistan, Iraq and Pakistan, up to $100,000,000 may be
			 made available pursuant to the authority of section 451 of the Foreign
			 Assistance Act of 1961, as amended, for assistance in the Middle East and South
			 Asia regions if the President finds, in addition to the requirements of section
			 451 and certifies and reports to the Committees on Appropriations, that
			 exercising the authority of this section is necessary to protect the national
			 security interests of the United States: 
			 Provided, That the Secretary of
			 State shall consult with the Committees on Appropriations prior to the
			 reprogramming of such funds, which shall be subject to the regular notification
			 procedures of the Committees on Appropriations: 
			 Provided further, That the
			 funding limitation otherwise applicable to section 451 of the Foreign
			 Assistance Act of 1961 shall not apply to this section: 
			 Provided further, That the
			 authority of this section shall expire upon enactment of the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act,
			 2011.
					SPECIAL INSPECTOR GENERAL FOR
		  AFGHANISTAN RECONSTRUCTION
					(INCLUDING
		  RESCISSION)
					1017.(a)Of the funds
			 appropriated under the heading Department of State, Administration of
			 Foreign Affairs, Office of Inspector General and authorized to be
			 transferred to the Special Inspector General for Afghanistan Reconstruction in
			 title XI of Public Law 111–32, $7,200,000 are rescinded.
					(b)For an additional amount for
			 Department of State, Administration of Foreign Affairs, Office of
			 Inspector General which shall be available for the Special Inspector
			 General for Afghanistan Reconstruction for reconstruction oversight in
			 Afghanistan, $7,200,000, and shall remain available until September 30,
			 2011.
					11
				Department of
		  Transportation
				National Highway Traffic Safety
		  Administration
				HIGHWAY
		  TRAFFIC SAFETY GRANTS
				(Highway
		  Trust Fund)
				(including
		  rescission)Of the amounts
		  provided for Safety Belt Performance Grants in Public Law 111–117, $15,000,000
		  shall be available to pay for expenses necessary to discharge the functions of
		  the Secretary, with respect to traffic and highway safety under subtitle C of
		  title X of Public Law 109–59 and chapter 301 and part C of subtitle VI of title
		  49, United States Code, and for the planning or execution of programs
		  authorized under section 403 of title 23, United States Code: 
		  Provided, That such funds shall be
		  available until September 30, 2011, and shall be in addition to the amount of
		  any limitation imposed on obligations in fiscal year
		  2011.
				Of the amounts made available for Safety
		  Belt Performance Grants under section 406 of title 23, United States Code,
		  $25,000,000 in unobligated balances are permanently rescinded: 
		  Provided, That section 3002 shall
		  not apply to the amounts under this heading.
				Consumer
		  Assistance to Recycle and Save Program
				(rescission)Of the amounts made available for the
		  Consumer Assistance to Recycle and Save Program, $44,000,000 in unobligated
		  balances are rescinded.
				DEPARTMENT
		  OF HOUSING AND URBAN DEVELOPMENT
				Community planning and
		  development
				COMMUNITY
		  DEVELOPMENT FUNDFor an
		  additional amount for the ‘‘Community Development Fund’’, for necessary
		  expenses related to disaster relief, long-term recovery, and restoration of
		  infrastructure, housing, and economic revitalization in areas affected by
		  severe storms and flooding from March 2010 through May 2010 for which the
		  President declared a major disaster covering an entire State or States with
		  more than 20 counties declared major disasters under title IV of the Robert T.
		  Stafford Disaster Relief and Emergency Assistance Act of 1974, $100,000,000, to
		  remain available until expended, for activities authorized under title I of the
		  Housing and Community Development Act of 1974 (Public Law 93–383): 
		  Provided, That funds shall be
		  awarded directly to the State or unit of general local government at the
		  discretion of the Secretary: 
		  Provided further, That prior to the
		  obligation of funds a grantee shall submit a plan to the Secretary detailing
		  the proposed use of all funds, including criteria for eligibility and how the
		  use of these funds will address long-term recovery and restoration of
		  infrastructure: 
		  Provided further, That funds
		  provided under this heading may be used by a State or locality as a matching
		  requirement, share, or contribution for any other Federal program: 
		  Provided further, That such funds
		  may not be used for activities reimbursable by, or for which funds are made
		  available by, the Federal Emergency Management Agency or the Army Corps of
		  Engineers: 
		  Provided further, That funds
		  allocated under this heading shall not adversely affect the amount of any
		  formula assistance received by a State or subdivision thereof under the
		  Community Development Fund: 
		  Provided further, That a State or
		  subdivision thereof may use up to 5 percent of its allocation for
		  administrative costs: 
		  Provided further, That in
		  administering the funds under this heading, the Secretary of Housing and Urban
		  Development may waive, or specify alternative requirements for, any provision
		  of any statute or regulation that the Secretary administers in connection with
		  the obligation by the Secretary or the use by the recipient of these funds or
		  guarantees (except for requirements related to fair housing, nondiscrimination,
		  labor standards, and the environment), upon a request by a State or subdivision
		  thereof explaining why such waiver is required to facilitate the use of such
		  funds or guarantees, if the Secretary finds that such waiver would not be
		  inconsistent with the overall purpose of title I of the Housing and Community
		  Development Act of 1974: 
		  Provided further, That the
		  Secretary shall publish in the Federal Register any waiver of any statute or
		  regulation that the Secretary administers pursuant to title I of the Housing
		  and Community Development Act of 1974 no later than 5 days before the effective
		  date of such waiver: 
		  Provided further, That the
		  Secretary shall obligate to a State or subdivision thereof not less than 50
		  percent of the funding provided under this heading within 90 days after the
		  enactment of this Act.
				II
			DEPARTMENT OF
		  COMMERCE
			Economic Development
		  Administration
			economic
		  development assistance programsFor an additional amount, in addition to
		  amounts provided elsewhere in this Act, for Economic Development
		  Assistance Programs, to carry out planning, technical assistance and
		  other assistance under section 209, and consistent with section 703(b), of the
		  Public Works and Economic Development Act (42 U.S.C. 3149, 3233), in States
		  affected by the incidents related to the discharge of oil that began in 2010 in
		  connection with the explosion on, and sinking of, the mobile offshore drilling
		  unit Deepwater Horizon, $5,000,000, to remain available until
		  expended.
			National Oceanic and Atmospheric
		  Administration
			operations, research, and
		  facilitiesFor an additional
		  amount, in addition to amounts provided elsewhere in this Act, for
		  Operations, Research, and Facilities, $13,000,000, to remain
		  available until expended, for responding to economic impacts on fishermen and
		  fishery-dependent businesses: 
		  Provided, That the amounts
		  appropriated herein are not available unless the Secretary of Commerce
		  determines that resources provided under other authorities and appropriations
		  including by the responsible parties under the Oil Pollution Act, 33 U.S.C.
		  2701, et seq., are not sufficient to respond to economic impacts on fishermen
		  and fishery-dependent business following an incident related to a spill of
		  national significance declared under the National Contingency Plan provided for
		  under section 105 of the Comprehensive Environmental Response, Compensation,
		  and Liability Act of 1980 (42 U.S.C. 9605).
			For an additional amount, in addition to
		  amounts provided elsewhere in this Act, for Operations, Research, and
		  Facilities, for activities undertaken including scientific
		  investigations and sampling as a result of the incidents related to the
		  discharge of oil and the use of oil dispersants that began in 2010 in
		  connection with the explosion on, and sinking of, the mobile offshore drilling
		  unit Deepwater Horizon, $7,000,000, to remain available until expended. These
		  activities may be funded through the provision of grants to universities,
		  colleges and other research partners through extramural research
		  funding.
			DEPARTMENT
		  OF HEALTH AND HUMAN SERVICES
			Food and Drug
		  Administration
			salaries
		  and expensesFor an additional
		  amount for Salaries and Expenses, Food and Drug Administration,
		  Department of Health and Human Services, for food safety monitoring and
		  response activities in connection with the incidents related to the discharge
		  of oil that began in 2010 in connection with the explosion on, and sinking of,
		  the mobile offshore drilling unit Deepwater Horizon, $2,000,000, to remain
		  available until expended.
			DEPARTMENT
		  OF THE INTERIOR
			Departmental
		  Offices
			Office of the
		  Secretary
			salaries
		  and expenses
			(including
		  transfer of funds)For an
		  additional amount for the Office of the Secretary, Salaries and
		  Expenses for increased inspections, enforcement, investigations,
		  environmental and engineering studies, and other activities related to
		  emergency offshore oil spill incidents in the Gulf of Mexico, $29,000,000, to
		  remain available until expended: 
		  Provided, That such funds may be
		  transferred by the Secretary to any other account in the Department of the
		  Interior to carry out the purposes provided
		  herein.
			DEPARTMENT
		  OF JUSTICE
			Legal
		  Activities
			SALARIES
		  AND EXPENSES, GENERAL LEGAL ACTIVITIESFor an additional amount for Salaries
		  and Expenses, General Legal Activities, $10,000,000, to remain
		  available until expended, for litigation expenses resulting from incidents
		  related to the discharge of oil that began in 2010 in connection with the
		  explosion on, and sinking of, the mobile offshore drilling unit Deepwater
		  Horizon.
			ENVIRONMENTAL PROTECTION
		  AGENCY
			Science and
		  TechnologyFor an additional
		  amount for Science and Technology for a study on the potential
		  human and environmental risks and impacts of the release of crude oil and the
		  application of dispersants, surface washing agents, bioremediation agents, and
		  other mitigation measures listed in the National Contingency Plan Product List
		  (40 C.F.R. Part 300 Subpart J), as appropriate, $2,000,000, to remain available
		  until expended: 
		  Provided, That the study shall be
		  performed at the direction of the Administrator of the Environmental Protection
		  Agency, in coordination with the Secretary of Commerce and the Secretary of the
		  Interior: 
		  Provided further, That the study
		  may be funded through the provision of grants to universities and colleges
		  through extramural research funding.
			GENERAL
		  PROVISION—THIS TITLE
			Deepwater
		  horizon
			2001.Section 6002(b) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2752) is amended in the second sentence:
				(1)by inserting
			 : (1) before may obtain an advance and after
			 the Coast Guard;
				(2)by striking
			 advance. Amounts and inserting the following: advance;
			 (2) in the case of discharge of oil that began in 2010 in connection with the
			 explosion on, and sinking of, the mobile offshore drilling unit Deepwater
			 Horizon, may, without further appropriation, obtain one or more advances from
			 the Oil Spill Liability Trust Fund as needed, up to a maximum of $100,000,000
			 for each advance, the total amount of all advances not to exceed the amounts
			 available under section 9509(c)(2) of the Internal Revenue Code of 1986 (26
			 U.S.C. 9509(c)(2)), and within 7 days of each advance, shall notify Congress of
			 the amount advanced and the facts and circumstances necessitating the advance;
			 and (3) amounts.
				2002.Prohibition on fines and
		liabilityNone of the funds made available by this
			 Act shall be used to levy against any person any fine, or to hold any person
			 liable for construction or renovation work performed by the person, in any
			 State under the final rule entitled Lead; Renovation, Repair, and
			 Painting Program; Lead Hazard Information Pamphlet; Notice of Availability;
			 Final Rule (73 Fed. Reg. 21692 (April 22, 2008)), and the final rule
			 entitled Lead; Amendment to the Opt-out and Recordkeeping Provisions in
			 the Renovation, Repair, and Painting Program signed by the
			 Administrator on April 22, 2010.
			2003.Right-of-way(a)Notwithstanding any other provision of law,
			 the Secretary of the Interior shall—
					(1)not later than 30 days after the date of
			 enactment of this Act, amend Right-of-Way Grants No.
			 NVN–49781/IDI–26446/NVN–85211/NVN–85210 of the Bureau of Land Management to
			 shift the 200-foot right-of-way for the 500-kilovolt transmission line project
			 to the alignment depicted on the maps entitled Southwest Intertie
			 Project and dated December 10, 2009, and May 21, 2010, and approve the
			 construction, operation and maintenance plans of the project; and
					(2)not later than 90 days after the date of
			 enactment of this Act, issue a notice to proceed with construction of the
			 project in accordance with the amended grants and approved plans described in
			 paragraph (1).
					(b)Notwithstanding any other provision of law,
			 the Secretary of Energy may provide or facilitate federal financing for the
			 project described in subsection (a) under the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115) or the Energy Policy
			 Act of 2005 (42 U.S.C. 15801 et seq.), based on the comprehensive reviews and
			 consultations performed by the Secretary of the Interior.
				2004.Funding for environmental and fisheries
		impacts(1)Fisheries disaster
			 reliefFor an additional amount, in addition to other amounts
			 provided in this Act for the National Oceanic and Atmospheric Administration,
			 $15,000,000 to be available to provide fisheries disaster relief under section
			 312 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1861a) related to a commercial fishery failure due to a fishery resource
			 disaster in the Gulf of Mexico that resulted from the Deepwater Horizon oil
			 discharge.
					(2)Expanded stock
			 assessment of fisheriesFor an additional amount, in addition to
			 other amounts provided in this Act for the National Oceanic and Atmospheric
			 Administration, $10,000,000 to conduct an expanded stock assessment of the
			 fisheries of the Gulf of Mexico. Such expanded stock assessment shall include
			 an assessment of the commercial and recreational catch and biological sampling,
			 observer programs, data management and processing activities, the conduct of
			 assessments, and follow-up evaluations of such fisheries.
					(3)Ecosystem
			 services impacts studyFor an additional amount, in addition to
			 other amounts provided for the Department of Commerce, $1,000,000 to be
			 available for the National Academy of Sciences to conduct a study of the
			 long-term ecosystem service impacts of the Deepwater Horizon oil discharge.
			 Such study shall assess long-term costs to the public of lost water filtration,
			 hunting, and fishing (commercial and recreational), and other ecosystem
			 services associated with the Gulf of Mexico.
					(4)In
			 generalOf the amounts appropriated or made available under
			 division B, title I of Public Law 111–117 that remain unobligated as of the
			 date of the enactment of this Act under Procurement, Acquisition, and
			 Construction for the National Oceanic and Atmospheric Administration,
			 $26,000,000 of the amounts appropriated are hereby rescinded.
					III
			GENERAL PROVISIONS—THIS
		  ACT
			AVAILABILITY OF
		  FUNDS
			3001.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
				Emergency
		  designation
				3002.Unless otherwise specified, each amount in
			 this Act is designated as an emergency requirement and necessary to meet
			 emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13
			 (111th Congress), the concurrent resolution on the budget for fiscal year
			 2010.
			3003.(a)Notwithstanding any other provision of law,
			 for fiscal year 2010 only, all funds received from sales, bonuses, royalties,
			 and rentals under the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.)
			 shall be deposited in the Treasury, of which—
					(1)50 percent shall be used by the Secretary
			 of the Treasury to make payments to States within the boundaries of which the
			 leased land and geothermal resources are located;
					(2)25 percent shall be used by the Secretary
			 of the Treasury to make payments to the counties within the boundaries of which
			 the leased land or geothermal resources are located; and
					(3)25 percent shall be deposited in
			 miscellaneous receipts.
					(b)Section 3002 shall
			 not apply to this section.
				3004.(a)Public Law 111–88, the Interior,
			 Environment, and Related Agencies Appropriations Act, 2010, is amended under
			 the heading Office of the Special Trustee for American Indians
			 by—
					(1)striking $185,984,000 and
			 inserting $176,984,000; and
					(2)striking $56,536,000 and
			 inserting $47,536,000.
					(b)Section 3002 shall
			 not apply to the amounts in this section.
				3005.Section 502(c) of the Chesapeake Bay
			 Initiative Act of 1998 (16 U.S.C. 461 note; Public Law 105–312) is amended by
			 striking 2008 and inserting 2011.
			3006.For fiscal years 2010 and 2011—
				(1)the National Park Service Recreation Fee
			 Program account may be available for the cost of adjustments and changes within
			 the original scope of contracts for National Park Service projects funded by
			 Public Law 111–5 and for associated administrative costs when no funds are
			 otherwise available for such purposes;
				(2)notwithstanding section 430 of division E
			 of Public Law 111–8 and section 444 of Public Law 111–88, the Secretary of the
			 Interior may utilize unobligated balances for adjustments and changes within
			 the original scope of projects funded through division A, title VII, of Public
			 Law 111–5 and for associated administrative costs when no funds are otherwise
			 available;
				(3)the Secretary of the Interior shall ensure
			 that any unobligated balances utilized pursuant to paragraph (2) shall be
			 derived from the bureau and account for which the project was funded in Public
			 Law 111–5; and
				(4)the Secretary of the Interior shall consult
			 with the Committees on Appropriations prior to making any charges authorized by
			 this section.
				3007.(a)Section 205(d) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2304(d)) is amended by striking
			 10 years and inserting 11 years.
				(b)Section 3002 shall
			 not apply to this section.
				3008.Of the amounts appropriated for the Edward
			 Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3750 et seq.) under the heading State and Local Law
			 Enforcement Assistance under the heading
			 Office
			 of Justice Programs under the heading
			 State
			 and Local Law Enforcement Activities under title II of
			 the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 579), at the
			 discretion of the Attorney General, the amounts to be made available to Genesee
			 County, Michigan for assistance for individuals transitioning from prison in
			 Genesee County, Michigan pursuant to the joint statement of managers
			 accompanying that Act may be made available to My Brother's Keeper of Genesee
			 County, Michigan to provide assistance for individuals transitioning from
			 prison in Genesee County, Michigan.
			3009.Section 159(b)(2)(C) of title I of division
			 A of the Consolidated Appropriations Act, 2010 (49 U.S.C. 24305 note) is
			 amended by striking clauses (i) and (ii) and inserting the following:
				
					(i)requiring
				inspections of any container containing a firearm or ammunition; and
					(ii)the temporary
				suspension of firearm carriage service if credible intelligence information
				indicates a threat related to the national rail system or specific routes or
				trains.
					.3010.Public availability of contractor
		integrity and performance databaseSection 872(e)(1) of the Clean Contracting
			 Act of 2008 (subtitle G of title VIII of Public Law 110–417; 41 U.S.C.
			 417b(e)(1)) is amended by adding at the end the following: In addition,
			 the Administrator shall post all such information, excluding past performance
			 reviews, on a publicly available Internet website..
			3011.Assessments on Guantanamo Bay
		detainees(a)Submission of
			 information related to disposition decisionsNot later than 45 days after the date of
			 the enactment of this Act, the Director of National Intelligence, in
			 coordination with the participants of the interagency review of Guantanamo Bay
			 detainees conducted pursuant to Executive Order 13492 (10 U.S.C. 801 note),
			 shall fully inform the congressional intelligence committees concerning the
			 basis for the disposition decisions reached by the Guantanamo Review Task
			 Force, and shall provide to the congressional intelligence committees—
					(1)the written threat
			 analyses prepared on each detainee by the Guantanamo Review Task Force
			 established pursuant to Executive Order 13492; and
					(2)access to the
			 intelligence information that formed the basis of any such specific assessments
			 or threat analyses.
					(b)Future
			 SubmissionsIn addition to the analyses, assessments, and
			 information required under subsection (a) and not later than 10 days after the
			 date that a threat assessment described in subsection (a) is disseminated, the
			 Director of National Intelligence shall provide to the congressional
			 intelligence committees—
					(1)any new threat
			 assessment prepared by any element of the intelligence community of a
			 Guantanamo Bay detainee who remains in detention or is pending release or
			 transfer; and
					(2)access to the
			 intelligence information that formed the basis of such threat
			 assessment.
					(c)Congressional
			 intelligence committees definedIn this section, the term
			 congressional intelligence committees has the meaning given that
			 term in section 3(7) of the National Security Act of 1947 (50 U.S.C.
			 401a(7)).
				3012.Of the amounts appropriated for the Edward
			 Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3750 et seq.) under the heading State and Local Law
			 Enforcement Assistance under the heading
			 Office
			 of Justice Programs under the heading
			 State
			 and Local Law Enforcement Activities under title II of
			 the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 579), at the
			 discretion of the Attorney General, the amounts to be made available to the
			 Marcus Institute, Atlanta, Georgia, to provide remediation for the potential
			 consequences of childhood abuse and neglect, pursuant to the joint statement of
			 managers accompanying that Act, may be made available to the Georgia State
			 University Center for Healthy Development, Atlanta, Georgia.
			3013.Coastal impact
		assistanceSection 31 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1356a) is amended by adding at the end the
			 following:
				
					(e)Emergency
				funding
						(1)In
				generalIn response to a
				spill of national significance under the Oil Pollution Act of 1990 (33 U.S.C.
				2701 et seq.), at the request of a producing State or coastal political
				subdivision and notwithstanding the requirements of part 12 of title 43, Code
				of Federal Regulations (or a successor regulation), the Secretary may
				immediately disburse funds allocated under this section for 1 or more
				individual projects that are—
							(A)consistent with subsection (d); and
							(B)specifically designed to respond to the
				spill of national significance.
							(2)Approval by
				SecretaryThe Secretary may,
				in the sole discretion of the Secretary, approve, on a project by project
				basis, the immediate disbursal of the funds under paragraph (1).
						(3)State
				requirements
							(A)Additional
				informationIf the Secretary
				approves a project for funding under this subsection that is included in a plan
				previously approved under subsection (c), not later than 90 days after the date
				of the funding approval, the producing State or coastal political subdivision
				shall submit to the Secretary any additional information that the Secretary
				determines to be necessary to ensure that the project is in compliance with
				subsection (d).
							(B)Amendment to
				planIf the Secretary
				approves a project for funding under this subsection that is not included in a
				plan previously approved under subsection (c), not later than 90 days after the
				date of the funding approval, the producing State or coastal political
				subdivision shall submit to the Secretary for approval an amendment to the plan
				that includes any projects funded under paragraph (1), as well as any
				information about such projects that the Secretary determines to be necessary
				to ensure that the project is in compliance with subsection (d).
							(C)LimitationIf a producing State or coastal political
				subdivision does not submit the additional information or amendments to the
				plan required by this paragraph, or if, based on the information submitted by
				the Secretary determines that the project is not in compliance with subsection
				(d), by the deadlines specified in this paragraph, the Secretary shall not
				disburse any additional funds to the producing State or the coastal political
				subdivisions until the date on which the additional information or amendment to
				the plan has been approved by the
				Secretary.
							.
				This Act may be cited as the
		  Supplemental Appropriations Act,
		  2010.
				
